10/08/2020



                                                                                 Case Number: DA 20-0313




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                         NO. DA 20-0313


 JAMES T. & ELIZABETH GRUBA AND LEO G. & JEANNE R. BARSANTI,
                      Petitioners/Appellants,
                                         v.
     MONTANA DEPARTMENT OF PUBLIC SERVICE REGULATION,
           MONTANA PUBLIC SERVICE COMMISSION,
                    Respondent/Appellee,
                                        and
                          NORTHWESTERN ENERGY,
                             Respondent/Appellee.


 ORDER GRANTING MONTANA PUBLIC SERVICE COMMISSION’S
  AND NORTHWESTERN ENERGY’S JOINT MOTION FOR 30-DAY
 EXTENSION OF DEADLINE FOR FILING RESPONSES TO OPENING
                         BRIEF



      The Appellees, Montana Public Service Commission and NorthWestern

Energy, requested a 30-day extension of the deadline to file their response briefs,

either jointly or individually, to James T. & Elizabeth Gruba and Leo G. & Jeanne
R. Barsanti’s (“Grubas”) opening brief pursuant to M. R. App. P. 26(1). This is the

Appellees’ first requests for a 30-day extension.

      The Appellees’ Motion is hereby GRANTED. The Appellees’ shall each

have up to and including November 20, 2020, to file their response briefs to

Grubas’ opening brief.

      DATED this ____ day of October, 2020.




                                _____________________________________




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            October 8 2020